Case 2:19-cv-00172-wks Document 1-2 Filed 09/27/19 Page 1 of 13




               EXHIBITB
                 Case 2:19-cv-00172-wks Document 1-2 Filed 09/27/19 Page 2 of 13
Sep/10/2019 3:39:31 PM                                               Key Bank - VT468 802-651-5313                                                           EXHl~J;tiB
      Fax lntormation                                                                                                                                         Page 1 of 1



                                                                                                                I VTSMNS091019736190 II
            Subpoena Processing
                 I:;>:',-   V




         {~;;:~'.:
                                                                              To:              KeyBank Subpoena Processing

                                                                              Fax To:          216-357-667S
                                                                              Date:            09/10/2019

                                                                              Fax From: 802-660-4170




       Complete these steps once you've.printed this.document and send the legal document to Subpoena Processing:

                    Write the Tracking Number (VTSMNS091019736190) on the first page of the legal document

                    Your RACF: HIUAUG

                    Write the total number of pages here: 11              !                     I
                                                                              (Be sure to Include both the back and front of
                    double-sided documents.)
                    Fax the legal document and this cover letter to Subpoena Processing at 216-357-6675. (Be sure to
                    fax both the front and back of double-sided documents.)
                    Put this cover letter and the original legal document Into an Interoffice envelope and mali to the
                    following address:
                                                          Subpoena Processing
                                                                          OH-01·49•3001


        This commun/Clt/Cn llliY cant.In prlvl!t!fl«l 1/WDI' confkfentfa/ /nfDm1at/Dn•. It Is lntllldld sol~~ the use Of the INidrrJsslJ8. If ~u ,re not tlie
       tntended twlplent, you 111W ltrf(tJy pr(J/llbfled frrJm dlst:lostllfl, a,p~ng, <Hstribvtlng on/Sing .ny of tJrls lnl'omlltlon. dy011 r«e/ve<f th(! wmmun~tJon
       In e,ror, pm,$8 COll/'Kt tfle seMef lmmer/1.tely 1111d tiutroy tM mater/61 In Its entlft!ty, WM(/IN-~, or harr/ CCpy.

       TIii$ aJf111f//Jf/1Caon m,y CO/Win nonpub/lc f)Bf'SCIYI lllfcrtNt!C/11 abOut COl1SIJfllllfS sulJfe(:t to tht restrlCt}Orl$ of the ~fimm-Leadl•My Mt, You m.,y
       not dl!Wl:tlyor lnr//rectty ~IJ5e Qf' red/.sdon $Vt:/I ltdwmatlon for 11ny putpC.S6 . , t/1,n to f)rOVlrle 5ffl'las "1(/Utlstlld by Key.




      https://intranetg.keybank.com/jpex/jpex/Da,talih.nsf/Fax?OpenFonn&fl =VTSMNS091019 ... 9/10/2019
                                                                                                                   09/10/2019                   3:43PM (GMT-04:00)
                                   Case 2:19-cv-00172-wks Document 1-2 Filed 09/27/19 Page 3 of 13
Sep/10/2019 3:39:31 PM                                                                            EXHl~J;tiB
  .. .,:'=':'t::,;,~~'.1t·!-;::-:,"':::. ·:   .




                                                                                             ..7.Si/-iif "'
                                                                                                 I)ock.¢t :/1.: . ·.   .·




                                                                      '-:


                                                                     :;CJ "lnt~p:qgaiprles



                                                                   fiiSt!ii;t.·•                ·t:· ...;




                                                                                               ,:•:::.
              Case 2:19-cv-00172-wks Document 1-2 Filed 09/27/19 Page 4 of 13
                                    Key Bank - VT468 802-651-5313
                                                                         EXHl~1;tiB
Sep/10/2019 3:39:31 PM




                                                     STATE OF VERMONT
           SUPERIOR COURT                                                       CIVIL DIVISION
           CHITIENDEN UNIT                                              DOCKET NO. 754N8w19 CnCY

          TRACI WADE,

                                      PLAINTIFF

                            v.

           KEY BANK OF VERMONT,
                                      DEFENDANT
           >>>>>>>>>>>>>>>>>>>>>>>>>>>>>>>>>>>>>>>>>>>>>>>>>>>>>>>

                                                            SUMMONS
           TO: TIIEABOVE NAMED DEFENDANT,
                   You are hereby .sununoned and required to serve upon Norman E. Watts, Esq. 1 plaintiff's
           attorney, whose address is 19 Central Street, PO Box 270, Woodstock, VT 05091~0270, and email
           address is info@wattilawvt.com. an answer to the complaint which is herewith served upon you,
           within twenty (20) days after service of this summons upon you, exclusive of the day of service. If
           you fail to do so, judgment by default will be taken again.st you for the relief demanded in the
           complaint. Your answer must also be filed with the court. Unless otherwise provided in Rule 13(a),
           your answer must state as a counterclaim any related claim which you may have against the
           plaintiff, or you will thereafter be barred from making such claim in any other action. YOUR
           ANSWER MUST STATE SUCH A COUNTERCLAIM WHEIHER OR NOT THE
           RELIEF DEMANDED IN TIIE COMPLAINT IS FOR DAMAGE COVERED BY A
           LIABILITY INSURANCE POLICY UNDER WHICH THE INSURER HAS THE RIGHT
           OR OBLIGATION TO CONDUCT THE DEFENSE. If you believe that the plaintiff is not
           entitled to all or part of the claim set forth in the complaint, or if you believe that you have a
           counterclaim against the plaintiff, you may wish to consult an attorney. If you feel that you cannot
           afford to pay an attorney's fee, you may ask the clerk of the court for information about places
           where you may seek legal assistance.



           Dated: _ _ __..9;..:;.l4..,..J...,19z..__ _ __



           Served on:    _f......__._-/_6 -H/f'---
                             Date

                                                     j
                                                     !




                                                                             09/10/2019         3:43PM (GMT-04:00)
              Case 2:19-cv-00172-wks Document 1-2 Filed 09/27/19 Page 5 of 13
Sep/10/2019 3:39:31 PM              Key Bank - VT468 802-651-5313         EXHliiJiB




                                                STATE OF VERMONT
       SUPERIOR COURT                                                                            CIVIL DMSION
        Clil'ITENDEN UNIT                                                                DOCKET NO. 254 ~ 8 - 19 Cncy
        TRACIWADE,

                                 PLAINTIFF

                       v.
        KEY BANK OF VERMONT,
                                 DEFENDANT
        >>>>>>>>>>>>>>>>>>>>>>>>>>>>>>>>>>>>>>>>>>>>>>>>>>>>>>>

                                     COMPLAINT.AND JURY DEMAND
                PLAINTIFF in this action, Traci Wade, files the following claims· and allegations
        against defendant for disability discrimination and retaliation in violations of' the
        Americans with Disabilities          Act, 42      U.S.C,    12101    et seq, as amended ("ADA"), age

        discrimination and gender discrimination under Vermont's Fair Employment Practices
        Act ("VFEPA") and she demands the following relief and remedies:

        1.   Plaintiff is a resident of Saco city in York County, Maine.

        2.   Defendant is a banking institution headquartered in Cleveland; Ohio, with branches
             throughout the United $tQtes, incorporated nnd operating branches in Vermont.

        3. Defendant employed plaintiff as a Personal Banker for four years, from July.8 1 2013

             until July 13t 2017, at its Corporate Plaza, Burlington, Vermont branch.
        4. In March 2018, plaintiff filed a complaint witb the U.S. Equal Employment

             Opportunity Commission ("EEOC") alleging and protesting discrimination and

             retaliation under the aforementioned federal statutes, based upon her supervisor's

             and colleagues' treatment of her for her medical condition and recovery from related
             medical complications.
                                    Watts Law Firm, P.C. PO Bqx ::qo, WQOdstock. VT 05091
                            Phone (Bo2) 457-1011.0, F'llll. (802) 43z-1074, 61mdl: lnfO@w11tUilawvt.com
                                                                                                               1of9


                                                                                     09/10/2019           3:43PM (GMT-04:00)
             Case 2:19-cv-00172-wks Document 1-2 Filed 09/27/19 Page 6 of 13
Sep/10/2019 3:39:31 PM                             Key Bank - VT468 802-651-5313                             EXH11%J;tiB




           5.• In October     2016 1   plaintiff applied for the branch manager position for the North
                 .Avenue, Burlington, VT branch.

           6. Area Retail Lender Bethany Belanger interviewed plaintiff on November 4,                     2016   for

                 two branch manager positions: at both the North Avenue. and Corporate Plaza
                 branches.

           7. During the interview Belanger refused to consider plaintiff for the position at the
                 Corporate Plaza branch, stating that pl~intiff was "not ready for this branch," and
                 that she would likely be "unable to perform the responsibilities" because she was

                 "not in her best health," despite the fact tha~ plaintiff had previously been a bank
                 branch manager at another institution.

           8. Belanger also acknowledged that plaintiff would be a good option for the Branch
                 Manager position available at the North Avenue branch.

           g, On November 10, 2016, Belanger emailed plaintiff requesting that plaintiff work two
                 days at the North Avenue branch to "get a feel" for the staff, leading plaintiff to
                 believe that she had advanced in the interview process.
           10. However,      Belanger never contacted plaintiff again. about the position.

           11.   Plaintiff received a staff-wide email on February 24,               2017,   announcing that Ryan
                 Butler, a younger male candidate with no prior banking experience, had been
                 appointed as the new North Avenue branch manager.

           12.   Further, soon after, the Burlington br~nch hired Matthew Sjoblom as a Personal
                 Banker at a salary rate of$4.50 per hour more than plaintiffs rate of compensation,
                 despite the fact that plaintiff had over ten years' banking experience more than

                 Sjoblom.
           13. Sjoblom was a young~r male with no previous banking experience.
                                       Watts I.Qw :Fb:m, P.C. PO Box 270, Woodstock. VT 05091
                                Phone (8oz) 457~10.io, Fax (802) 432-1074, Email: info@wattslnwvt.com




                                                                                   09/10/2019           3:43PM (GMT-04:00)
              Case 2:19-cv-00172-wks Document 1-2 Filed 09/27/19 Page 7 of 13
Sep/10/2019 3:39:31 PM              Key Bank - VT468 802-651-5313
                                                                         EXHl~1;tiB




       14. In January 2017, Belanger denied the ·vacation requests that plaintiff had submitted
           for the coming year.

        15. Belanger justified denying plairi.tiff's requests by citing defendant's seniority policy,

           claiming that she had already granted several other more senior employees' requests

           for the same days off work.

        16. Plaintiff asked to remain on the request list for a particular day in July in case

           another employee cancelled their request.

        17. Belanger later permitted two employees who were both plaintiffs junior to take the

           days off work that plaintiff had requested months prior.

        18. In   February 2017, plaintiff began to use a walker when standing or walking, as she

           was experiencing severe daily pain, sciatica spasms, and periods of immobility as a

           result of severe arthritis in her hip.

        19. At defendant's request, plaintiffs physician submitted an official medical note to

           defendant in March 2017 to make defendant aware of plaintiffs disability, ongoing

           treatment, and necessary accommodations for a two-month period.

        20. The    use of a walker and plaintiffs ongoing issues with her hip physically prevented

           plaintiff from assisting at the teller counter.
        21. Defendant     granted plaintiff the temporary disability accommodations of using a

            walker at work and temporary leave from attending the teller counter.

        22. On March 14, 2017,      plaintiff requested the branch close so that employees could get
            home safely during a severe blizzard, as she was worried that the accumulating snow
            and drifts would prevent her from using her walker if she remained until close of

            day.
        23. Defendant refused, disregarding both plaintiff's disability and the citys travel ban .
                                  Watts Law Firm, P,C. PO Box 270, Woodstock, VT 05091
                           Ph(me (802) 457-1020, J.i'W( (802) 43:,a-1074, Em.all: lnfo®wattslawvt.com
                                                                                                             3 of9


                                                                                   09/10/2019           3:43PM (GMT-04:00)
              Case 2:19-cv-00172-wks Document 1-2 Filed 09/27/19 Page 8 of 13
 Sep/10/2019 3:39:31 PM                        Key Bank - VT468 802-651-5313                            EXHl~JiB




           24. Driving home later that afternoon in the blizzard, _plaintiff was forced to abandon her
               car because of the accum~lated snow, and stay overnight far from home with
              strangers.

           25.Although she promptly notified her supervisors of her inability to return to he1·

               stranded car, return home to ac~s her medications, or to get'to work, plaintiff was

               written up for missing work the next day.
           26. In April 2oi7, Belanger and branch manager Rhonda Robbins informed plaintiff she

               was not allowe.d to attend physical therapy appointments for her hip because they

               "interfered with business needs."

           27. Only a few months prior, Belanger had permitted another employee to attend

               physical therapy appointments during business hours for six weeks.
           28.Plaintiff reported Belanger's failure to accommodate her medical needs to Human

               Resources through a formal complaint on April 17, 2017.

           29. Human Resources assured plaintiff they would perform a thorough investigation and
               respond to her concerns, but they failed to ever contact plaintiff about the results of
               the investigation.
           30.From March 20171 and extending through June 30, 2017, plaintiff was placed on a

               "Performance Improvement Plan" ("PIP"), which was amended several times.

           31. The PIP listed fourteen items of alleged performance deficiencies, none of which
               plaintiff had been made aware of previously, and some of which dated back to a year

               prior.

           32. Plaintiff had received two semi-annual performance reviews in the previous year; she

               was not notified of the supposed performance deficiencies at either time.


                                   Watts Lo.w Firm, P ,C. l'O llox 270, Woodstock, VT 05091
                            Phone (802) 457-1020, Fax (802) 432-1074, Email: info@wattslawvt.com




                                                                               09/10/2019          3:43PM (GMT-04:00)
·----------------------···-···--··•-··••-                              ....
               Case 2:19-cv-00172-wks Document 1-2 Filed 09/27/19 Page 9 of 13
 Sep/10/2019 3:39:31 PM              Key Bank - VT468 802-651-5313         EXHl~J;tiB




        33. The increased stress of extending the PIP through several amendments and
            Belanger1s outwai:dly hostile and retaliatory behavior led plaintiff to experience
            extreme anxiety and high blood pressure.
        34. On several occasions, plaintiff expressed to Belanger and other. branch supervisors

            verbally and through email that she felt she was being harassed and discriminated

            against because of her medical disability and associated needs.

         35. During plaintiff's tenure ,'Vith defendant, she requested branch transfers on three
            occasions and each time Belanger blocked her requests.

         36. On March 13, 2017, plaintiff requested to transfer to the Milton, VT branch as the
            branch was only a few miles from her home and the branch did not have a personal
            banker at the time.
         37. In early April 2017, plaintiff requested a transfer to the North Avenue branch as a

            personal banker to escape the stress and harassment she was experiencing at the
            Burlington branch.

         38.0n June   2J 2017,    the North Avenue Branch Manager disclosed to plaintiff that
            Belanger had informed him that she planned to "get rid" of plaintiff as soon as
            possible and had not permitted him to hire plaintiff for the personal banker position
            for which she had applied.

         39. When plaintiff realized she would not be offered any opportunities locally, $he made

            the decision to relocate to Maine in order to keep her tenure with Key Bank.
         40.Plaintiff submitted her third transfer request in June 2017 to Ian McCarthy, Regional
            Manager of Maine, who expressed excitement at the prospect of her transfer and
            assured her that she was a qualified candidate for several positions that were
            cun·ently available in his region.
                                 Watts I:a.w Firm, P,C. PO Box 2701 Woodstock, VT 05091
                         Pllom, (802) 457-1020, l'ai, (6oa) 432-1074, Email: lnfo@wattalawvt.com
                                                                                                        5of9


                                                                              09/10/2019           3:43PM (GMT-04:00)
-----------·-·-•-'"""'"'.
            Case 2:19-cv-00172-wks Document 1-2 Filed 09/27/19 Page 10 of 13
Sep/10/2019 3:39:31 PM                                  Key Bank - VT468 802-651-5313
                                                                                                        EXHl~J;B




          41. Plaintiffs current supervisors were aware of her transfer request to Maine.
          42. The following day, McCarthy emailed plaintiff informing her that his region in fact

              did not have any positions currently available, although there were three open

              positions listed on the internal and external job boards.

          43. Belanger had persuaded McCarthy into cooperating 'With her own cruel efforts to

              thwart plaintiff.

          44. For the remainder of June and July 2017, Belanger refused to permit plaintiff to take

              her accrued personal time off to conduct external job interviews.

          45. Be~nger's daily and constant hostile and discriminatory behavior toward plaintiff,

              plaintiffs inability to transfer branches, and the failure of Human Resources to

              address plaintiffs concerns left plaintiff with extreme anxiety, high blood pressure,

              and depression, such that plaintiff felt she had no other choice but to resign.

          46.Plaintiff resigned on July 13, 2017.

          47. Plaintiff received an EEOC Right to Sue Letter concerning her discrimination and

              retaliation claims on August 20, 2018.

                                             COUNT ONE:
                                  ILLEGAL DISABILI1Y DISCRIMINATION

          48.Plaintiff incorporates paragraphs 1- 47 into this claim.

          49. The ADA prohibits employers from discriminating and/or retaliating against an
              employee or applicant with a disability.
          50. Plaintiff opposed and reported defendant's discriminatory actions against her

              because of her disability.
          51. Plaintiff also opposed defendant's favoritism of non-disabled employees over
              plaintiff;

                                    W11Ut1 Law Fltni, P.C. PO Box 270, Woodstock, VT 05091
                            Phone (802) 457-1020, Fax (802) 432-1074, Email: lnfo@wattslawvt.com
                                                                                                        6 of9



-~~----------                           ..................... .
                                                                                   09/10/2019      3:43PM (GMT-04:00)
              Case 2:19-cv-00172-wks Document 1-2 Filed 09/27/19 Page 11 of 13
  sep/10/2019 3:39:31 PM                           Key Bank-VT468 802-651-5313




            52. Plaintiff expressed a charge of disability discrimination with a formal Human

                Resources complaint about her supervisor1s discriminatory behavior.

            53. Plaintiff's protests and complaint were protected activity under the ADA.
            54. Defendant \vas aware of plaintiffs protected activity.

            55. Defendant's retaliation against plaintiff for her disability accommodations, its refusal

                to accommodate her transfer requests, and ultimately its constructive discharge
                constitute adverse employment actions under the ADA.

            56. There ·was a. causal connection between plaintiff's protests,. requests for

                accommodation, and internal Human Resources complaint and defendant's

                retaliation and continued harassment of plaintiff.

            57. In addition, plaintiff requested a reasonable accommodation for her disability, a
                transfer to a different position that she could more easily handle given her disability

                and recovery from surgery.

            58. Defendant refused plaintiffs request for a reasonable accommodation for her

                disability.

            59, Defendant's actions violated the ADA.

            60.For defendant>s violations of the ADA, plaintiff demands judgment against
                defendant.

            61. Plaintiff also demands an award of monetary damages including lost benefits and

                retirement funds and earnings, liquidated and nominal damages, as appropriate,

                punitive damages, and reasonable attorney's fees and costs of action.

                                                          COUNTTWO;
                              ILLEGAL RETALIATION IN VIOLATION OF THE ADA

            62.Plaintiff incorporates paragraphs 1-61 into this claim.

                                       Watts Law Firm, '.P,C. PO Box 270, Woodstook, VT 0509:i.
                               l'hone {Boa) 457-10.ao, l'~ (60~) 43~-1074, Ema.II: inib@wattslawvt.com




------····•····•·······
                                                                                    09/10/2019           3:43PM (GMT-04:00)
                   Case 2:19-cv-00172-wks Document 1-2 Filed 09/27/19 Page 12 of 13
   Sep/10/2019 3:39:31 PM                                   Key Bank - VT468 802-651-5313




                 63. Defendant retaliated against plaintiff because of her disability and her complaints
                     and protests about its treatment of her as a disabled person.
                 64. Defendant's retaliation against plaintiff violated the ADA.

                 65. For defendant's additional violations of the ADA, plaintiff demands judgment
                      against defendant.

                 66. Plaintiff also demands an award of monetary damages including lost benefits and

                      retirement funds and earnings, liquidated and nominal damages, as appropriate,

                      punitive damages, and reasonable attorney's fees and costs of.action.

                                                         CQUNT THREE:
                                                ILLEGAL GENDER DISCRIMINATION

                 67. Plaintiff incorporates paragraphs 1~66 into this claim.
                 68.Defendant's action in hiring an inexperienced, younger, less qualified male as branch

                      manager instead of plaintiffj who was experienced and qualified for the position,

                      constituted gender discrimination and violated Vermont's Fair Employment

                      Practices Act.
                 69. Defendant's action in hiring an inexperienced, younger, less qualified male at a
                      salary rate above plaintiff, who had. worked for defendant for four years, among
                      other banking expelience, constituted gender discrimination and violated Vermont's
                      Fair Employment Practices Act.

                 70. Fol' defendant's additional violations under the statute, plaintiff demands judgment

                      against defendant.
                 71. Plaintiff also demands an awal'd of monetary damages including lost benefits and

                      retirement funds and earnings, liquidated .and nominal damages, as appropriate,
                      punitive damages, and reasonable attorney's fees and costs of action.

                                                Watts Law Finn, p;c. PO Box 270, Woodstock, V'1' 05091
                                        Phone (602) 457-io20, Fax (80~) 432-1074, Em11ll: lnfo@watti,lawvt,coni
                                                                                                                       8 ofg



-----···-········-···-······-··•··········
                                                                                             09/10/2019           3:43PM (GMT-04:00)
            Case 2:19-cv-00172-wks Document 1-2 Filed 09/27/19 Page 13 of 13
Sep/10/2019 3:39:31 PM                                                    Key Bank - VT468 802-651-5313




                                                                                     COUNT FOUR:
                                             ILLEGAL AGE DISCRIMINATION UNDER VFEPA
          72, Plaintiff incorporates paragraphs 1-71 into this claim.

          73, Defendant's action in hiring an inexperienced, younger, less qualified male as branch

             manager instead of plaintiff, who was experienced and qualified for the position,.

             constituted illegal age discrimination and violated Vermont's Fair Employment

             Practices Act.
          74. Defendant's action in hiring an inexperienced, younger, less qualified male at a
             salary rate above plaintiff, who had worked for defendant for four years, among

              other banking experience, constituted illegal age discrimination and violated

             Vermont's Fair Employment Practices Act.

          75. For defendant's additional violations of the VFEPA, plaintiff demands judgment
              against defendant.

          76. Plaintiff also demands an award of monetary damages including lost benefits and

              retireme.nt funds and earnings~ liquidated and nominal damages, as appropriate,

              punitive damages, and reasonable attorney's fees and costs of action.

                           PLEASE NOTE; PLA,lNTIFF DEMANDS A TRIAL BY JURY


          DATED: 8L23L2019                                                                            TRACI WADE, PLAINTIFF




                                                                                                              [(;V.J&A}
                                                                                                    By: _ _ _ _ _ _ _ __
                                                                                                        Norman E. Watts, Esq.
                                                                                                        Watts Law Firm, PC
                                                                                                        Attorney for Plaintiff


                                                          .Watts Lnw Firm, P.C. PO Box r.170, Woodstock, VT 05091
                                            Phone (8oz) 457-1020, l'ax (602) 432-1074, Email: lnfo@watl$lawvt.com
                                                                                                                          9of9


-------~·          .,   ...........   ,.,,.,.,,..,.   ...
                                                      .         __
                                                            ;.•-·    .,___.... _··-•··-·"-···-··"
                                                                                                        09/10/2019   3:43PM (GMT-04:00)
